Exhibit 10.12

BJ’S RESTAURANTS, INC.

2005 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT CERTIFICATE

(2012 Gold Standard Stock Ownership Program)

THIS IS TO CERTIFY that BJ’s Restaurants, Inc., a California corporation (the
“COMPANY”), has offered you (the “GRANTEE”) the right to receive restricted
stock units (“RESTRICTED STOCK UNITS” or “AWARD”) under the terms of its Gold
Standard Stock Ownership Program (“GSSOP”) promulgated under the Company’s 2005
Equity Incentive Plan (the “PLAN”) on the terms set forth below.

 

Name of Grantee:    Address of Grantee:               

Number of Shares:

Offer Grant Date:

Vesting Schedule:

 

Vesting Period

   Award
Percentage
Vesting at
End of
Vesting
Period  

Grant Date through 3rd Year Anniversary of Grant Date

     33 % 

Grant Date through 5th Year Anniversary of Grant Date

     67 % 

By your electronic authorization, you and the Company agree to be bound by all
of the terms and conditions of the Restricted Stock Unit Agreement, the 2012
GSSOP and the Plan (all of which are incorporated herein by this reference as if
set forth in full in this document). By executing this Certificate, you hereby
irrevocably elect to accept the Restricted Stock Units rights granted pursuant
to this Certificate and the related Restricted Stock Unit Agreement and to
receive the Award of Restricted Stock Units designated above subject to the
terms of this Certificate, the GSSOP, the Plan and the Award Agreement.

 

BJ’S RESTAURANTS, INC. By:    

 

  Jerry Deitchle, Chief Executive Officer and President  